United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-3968
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                                     Kevin Shook

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                              Submitted: May 13, 2016
                                Filed: May 19, 2016
                                   [Unpublished]
                                   ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Kevin Shook appeals after the district court1 denied his motion for a sentence
reduction under 18 U.S.C. § 3582(c)(2). In declining to reduce Shook’s sentence, the


      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
district court found that a reduction was not warranted in light of his criminal history
and the circumstances of the offense. We see no basis for reversal, as the district
court’s finding that a reduction was not warranted was not an abuse of discretion. See
Dillon v. United States, 560 U.S. 817, 827 (2010) (§ 3582(c) authorizes district court
to reduce sentence by applying amended Guidelines range as if it were in effect at
time of original sentencing, and leaving all other Guidelines determinations intact as
previously determined); United States v. Long, 757 F.3d 762, 763 (8th Cir. 2014) (de
novo review of whether § 3582(c)(2) authorizes modification, and abuse-of-discretion
review of decision whether to grant authorized § 3582(c)(2) modification); United
States v. Curry, 584 F.3d 1102, 1103-05 (8th Cir. 2009) (district court did not abuse
its discretion in declining to reduce defendant’s sentence under § 3582(c)(2) due to
defendant’s criminal history). The judgment is affirmed, and counsel’s request to
withdraw is granted.
                         ______________________________




                                          -2-